Citation Nr: 0421005	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  92-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for a right shoulder disability for a period prior to 
June 7, 1997.

2.  Entitlement to an evaluation higher than 20 percent for a 
right shoulder disability from June 7, 1997, on appeal from 
an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to October 
1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1991 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for a right shoulder disability and assigned a 10 
percent disability rating effective from October 5, 1990, the 
day after the appellant separated from service.  The 
appellant's notice of disagreement with that disability 
rating was received in March 1991.  Following the issuance of 
a Statement of the Case (SOC) in May 1991, the appellant 
perfected his appeal by filing a substantive appeal in June 
1991.

The appellant appeared at a hearing held at the RO on July 
25, 1991.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously August 1993, 
November 1994, and January 1996.  Each time it was remanded 
for additional development.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected right shoulder 
disability, from 10 to 20 percent disabling, effective from 
June 7, 1997, by a May 1998 rating decision.  At that time, 
the appellant was incorrectly advised by the RO that the May 
1998 decision was a complete grant of the benefits sought on 
appeal.  The issues in this case have been re-phrased to 
reflect more accurately the procedural posture of this case.

The issue of entitlement to an evaluation higher than 20 
percent for a right shoulder disability from June 7, 1997, on 
appeal from an initial grant of service connection will be 
addressed in the Remand section of this document.

(The issues of entitlement to service connection for a lumbar 
spine disability; entitlement to service connection for a 
psychiatric disorder, claimed as secondary to the appellant's 
service-connected disabilities; entitlement to a total rating 
for compensation purposes based on individual 
unemployability; entitlement to an increased evaluation for 
residuals of plantar warts of the right foot, currently 
evaluated as 20 percent disabling; entitlement to an 
increased evaluation for residuals of plantar warts of the 
left foot, currently evaluated as 20 percent disabling; 
entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling; and entitlement 
to a compensable evaluation for venereal warts are the 
subject of a separate decision.)


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

3.  From October 5, 1990, to June 6, 1997, the appellant's 
right shoulder disability was manifested by limitation of 
function at shoulder level.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation, but no 
higher, for a right shoulder disability were met for the 
period prior to June 7, 1997.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5200, 5201, 5202, 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

That appellant's service medical records show that, at a May 
1980 enlistment examination, it was noted that the appellant 
was right-handed.

At a January 1991 VA examination, the appellant reported 
having injured his right shoulder during basic training in 
service and having been treated with a sling and physical 
therapy.  During the remaining 10 years of his military 
career, he had no duty restrictions because of his right 
shoulder.  He complained of intermittent pain in the right 
shoulder and an inability to use his right arm above shoulder 
level.  Examination of the right shoulder revealed no 
erythema, swelling, tenderness, or loss of muscle strength.  
Abduction of the right shoulder was limited to 120 degrees 
and forward elevation to 160 degrees.  Backward elevation was 
achieved to 45 degrees, and adduction to 30 degrees.  
Internal and external rotation were each limited to 60 
degrees.  The examiner opined that the appellant was not 
exerting maximum effort in carrying out the range of motion 
maneuvers.  When putting on his shirt, the appellant had no 
difficulty in abducting his arm to 160 degrees.  The examiner 
diagnosed history of injury to the right shoulder with 
present element of malingering.  X-ray examination of the 
appellant's right shoulder showed an irregular linear density 
along the base of the greater tuberosity down toward the 
inferior aspect of the proximal shaft of the humerus.  The 
radiologist opined that it could possibly be the residual of 
previous trauma.

On April 18, 1991, the appellant was treated as a VA 
outpatient for complaints of pain in his right shoulder.  He 
was unable to hyperextend his shoulder or raise his arm.  The 
examiner diagnosed tendonitis with limited motion.  Motrin 
and physical therapy were prescribed.

On April 23, 1991, the appellant was treated as a VA 
outpatient for physical therapy to his right shoulder.  The 
appellant complained of acute pain and limited right shoulder 
movement.  The appellant was able to flex his right shoulder 
to 80 degrees, abduct it to 80 degrees, rotate it externally 
to 60 degrees, rotate it internally to 70 degrees, and extend 
it to 50 degrees.  The appellant's handgrip was normal.  
There was tenderness to palpation in the whole shoulder area.

On May 3, 1991, the appellant was treated as a VA outpatient 
for physical therapy for his right shoulder.  He continued to 
complain of right shoulder pain, but the physical therapy had 
improvement the appellant's range of motion.  The appellant 
was able to flex his right shoulder to 100 degrees, abduct it 
to 90 degrees, rotate it externally to 80 degrees, and rotate 
it internally to 85 degrees.  There was tenderness in the 
right shoulder area.

On May 15, 1991, the appellant was treated as a VA outpatient 
for physical therapy for his right shoulder.  The appellant 
reported that the use of the transcutaneous electrical nerve 
stimulation (TENS) unit gave him greater use of and less pain 
in his right shoulder.  The appellant was able to flex his 
right shoulder to 130 degrees, abduct it to 110 degrees, 
rotate it externally to 85 degrees, rotate it internally to 
85 degrees, and extend it to 50 degrees.

On May 29, 1991, the appellant was treated as a VA outpatient 
for physical therapy for right shoulder tendonitis.  He 
stated that he felt better with the use of the TENS unit, 
that he did not need medication for pain, and that he could 
perform the exercises on his right shoulder.  The appellant 
was provided with a TENS unit for use at home.

At a July 25, 1991 hearing, the appellant testified that he 
treated his right shoulder pain with a TENS unit.  He had 
been treated with physical therapy three times per week and 
pain medication until approximately two months previously 
when the TENS unit had been prescribed.  He had continued to 
take pain medication approximately two to five times per day.  
Pain and limitation of motion were intermittent.  The 
appellant was unable to identify a pattern or trigger for the 
episodes.  He was unable to raise his arm above his head.  He 
reported feeling a slipping movement in his shoulder.  He 
felt that the strength in his right arm had diminished.

At a September 1993 VA examination, the appellant reported 
that he had injured his right shoulder in service during boot 
camp.  He complained on constant pain in his right shoulder.  
He had worn a TENS unit since approximately 18 months 
previously.  On examination, the appellant overreacted to the 
slightest pressure applied over the entire right shoulder.  
There was no swelling, erythema, or crepitation present.  
Abduction of the shoulder was limited to 66 degrees.  Forward 
elevation was limited to 67 degrees.  The appellant had 
backward elevation to 23 degrees.  Adduction was limited to 
zero degrees.  Internal rotation was limited to 45 degrees.  
External rotation was limited to 10 degrees.  The examiner 
opined that the appellant was not exerting maximum effort in 
carrying out the maneuvers.  There was no evidence of muscle 
weakness or atrophy in either the shoulder girdle or arm.  
There were no neurological deficits in the upper extremities.  
X-ray examination of the right shoulder revealed cortical 
sclerosis over the greater tuberosity, which could represent 
tendonitis.  No other significant bone or joint abnormality 
was noted.  The examiner diagnosed chronic tendonitis of the 
right shoulder with strong psychological overlay.

In a May 6, 1994 letter to the physician who had conducted 
the VA examinations of the appellant in January 1991 and 
September 1993, the chief of staff of a VA hospital, informed 
the physician that his contract had been dismissed because of 
credible and repeated allegations that he had provided 
inadequate, incomplete, or purely cursory physical 
examinations of veterans under going compensation and pension 
examinations.

In a May 1994 statement the appellant requested a new VA 
examination because the previous VA examinations had been 
purely cursory.

In November 1994 the appellant was treated as a VA outpatient 
for pain in his right shoulder.  The pain had been 
intermittent since 1980.  He treated the pain with ibuprofen.  
Pain in his right shoulder was worse on elevation.  

At an April 1995 VA examination, the appellant reported that 
he had separated his right shoulder in basic training.  
During his subsequent years of service, the appellant 
reported that he had worn an arm sling approximately five 
times for episodes of right arm pain.  Since service, he had 
been treated at VA facilities for right shoulder pain.  A 
TENS unit had been prescribed.  He complained of aching 
discomfort in his right shoulder aggravated at the extremes 
of motion.  Examination of the right shoulder revealed 
tenderness to palpation at almost any point above the 
shoulder but greater in the anterior aspect of the shoulder 
than at any other point.  The musculature of the right 
shoulder girdle was symmetrical with the left.  Passive range 
of motion of the right shoulder was not impeded, but the 
appellant complained of marked discomfort with any active 
motion of the shoulder beyond a few degrees from neutral in 
any direction.  The examiner diagnosed right shoulder pain of 
obscure etiology.

In September 1995 the appellant was treated as a VA 
outpatient for right shoulder pain.  The appellant was tender 
over the right anterior humeral area.

In January 1996 the appellant was treated as a VA outpatient 
for right shoulder pain of unknown etiology.  

In April 1996 the appellant was treated as a VA outpatient 
for complaints of right shoulder bursitis.  The appellant's 
right shoulder was tender to palpation and to movement.  
There was no edema.  The appellant was able to flex his right 
shoulder forward to 180 degrees and abduct it to 135 degrees 
with pain on each motion.  He was able to rotate his shoulder 
externally to 90 degrees and rotate it internally to 65 
degrees.   The range of motion of the right shoulder was very 
guarded.  The appellant treated his right shoulder pain with 
Motrin with good relief.

At a June 7, 1997 VA joints examination, the appellant 
reported having separated his right shoulder during basic 
training in service.  He had been treated with a sling.  He 
wore the sling on approximately five other occasions during 
his military service.  He re-injured his shoulder during 
service when he had slipped on ice.  Since approximately 1988 
he had had pain in his right shoulder, mostly in the front 
around the subacromial region as well as posteriorly in the 
soft spot area.  He felt that he was unable to work due to 
his right shoulder.  He was unable to perform overhead 
activity such as lifting or grabbing.  He was able to throw 
items short distances but was unable to fully wind up.  
Throwing activities caused pain in the shoulder.  He had 
decreased strength in his right upper extremity.  He had been 
given a TENS unit, which he had used for approximately four 
years.  The TENS unit provided some relief from episodes of 
severe pain.  On examination, the appellant had limited 
active and passive ranges of motion that were symmetric.  He 
had flexion from zero degrees to 100 degrees and abduction 
from zero degrees to 95 degrees.  He offered resistance on 
attempted motion beyond those points.  Internal rotation was 
to 85 degrees.  External rotation was to 40 degrees.  The 
appellant had an extreme amount of tenderness on palpation in 
the subacromial region anteriorly as well as over the distal 
clavicle.  He also had posterior tenderness in the soft spot 
region.  He tended to guard significantly, some of which 
seemed to be nonorganic.  He had pain and weakness on forcing 
his abduction compared to the left side.  He had a positive 
impingement test but would not permit the examiner to fully 
abduct and externally rotate the shoulder in order to get a 
good apprehension test because of pain on motion.  There was 
no instability of the right shoulder.  Push-pull test was 
also negative.  Adduction across the appellant's body did 
offer pain at the acromioclavicular joint.  X-ray examination 
of the right shoulder revealed findings consistent with a 
grade-2 acromioclavicular sprain and concurrent moderate 
acromioclavicular arthritis.  The appellant also had a slight 
downsloping acromion consistent with impingement.  There was 
a calcification at the insertion of the rotator cuff over the 
greater tuberosity region consistent with possible early 
avulsion and calcification.  The examiner diagnosed probable 
impingement with acromioclavicular arthritis and downsloping 
acromion of the right shoulder, impingement with bursitis.  
The examiner also diagnosed possible early insertional 
rotator cuff avulsion with subsequent repair, with weakness 
in the right shoulder.  The examiner noted that the appellant 
had subjective complaints with seemingly objective findings.  
It was difficult to ascertain true versus nonorganic 
findings, but the findings were consistent throughout the 
examination.  The examiner stated that the appellant had 
significant functional disability.  The examiner stated that 
the appellant's symptoms were consistent with injury to his 
shoulder during boot camp.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In this case, VA is not required to provided notice of the 
information and evidence necessary to substantiate the issue 
on appeal because the issue of entitlement to an initial 
disability rating in excess of 10 percent for a right 
shoulder disability prior to June 7, 1997, was first raised 
in the appellant's March 1991 notice of disagreement (NOD).  
See VAOPGCPREC 8-2003 (Dec. 22, 2003); see also 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003) (precedent 
opinions of the General Counsel are binding on the Board).  
The NOD pertained to a rating decision on the appellant's 
claim of entitlement to service connection for a right 
shoulder disability.  Because the issue of a higher initial 
rating is a "downstream element" of the appellant's claim 
of entitlement to service connection for a right shoulder 
disability, VA need not provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Nevertheless, in a March 15, 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate his claim for a higher 
rating, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  A letter from the RO dated on March 15, 2004, 
complied with these requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the service-connected disability) records exist 
for the period prior to June 7, 1997, that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The appellant 
was provided VA examinations in January 1991, September 1993, 
April 1995, and June 1997.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the August 
1993, November 1994, and January 1996 Remands from the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Another remand 
or further development of this claim would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2003).  
There is no reasonable possibility that further assistance to 
the appellant would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

The appellant has disagreed with the original disability 
rating assigned for his service-connected right shoulder 
disability.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126, 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

In a May 1991 SOC, the RO evaluated all the evidence of 
record in determining the proper evaluation for the 
appellant's service-connected right shoulder disability.  The 
RO did not limit its consideration to only the recent medical 
evidence of record and did not, therefore, violate the 
principle of Fenderson.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
right shoulder disability. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

Regarding musculoskeletal disabilities, such as the 
appellant's right shoulder disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2003).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2003); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2003).

The appellant was discharged from service on October 4, 1990.  
The effective date assigned for the award of service 
connection for the appellant's right shoulder disability was 
the following day, October 5, 1990.  The Board will address 
whether he was entitled to a higher disability rating from 
that date through June 6, 1997.

Prior to June 7, 1997, the appellant's right shoulder 
disability was evaluated as 10 percent disabling under 
Diagnostic Code 5203-5202.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2003).  The hyphenated diagnostic code in this 
case indicates that a dislocation injury to the right 
clavicle or scapula under Diagnostic Code 5203 is the 
service-connected disorder, and impairment of the humerus 
under Diagnostic Code 5202 is a residual condition.

Under Diagnostic Code 5203, a 10 percent disability rating is 
assigned for impairment of the clavicle or scapula manifested 
by malunion.  A 10 percent rating is also warranted where 
there is nonunion without loose movement.  Where there is 
nonunion with loose movement, a 20 percent disability 
evaluation is warranted.  A 20 percent disability evaluation 
is also warranted for impairment manifested by dislocation of 
the clavicle or scapula.  38 C.F.R. 4.71a, Diagnostic Code 
5203 (2003).

Diagnostic Code 5202 for impairment of the humerus provides 
for a 20 percent rating for malunion of the humerus of the 
major arm with moderate deformity or if there are infrequent 
episodes of dislocation of the major shoulder and guarding of 
arm movement at the shoulder level.  A 30 percent rating is 
warranted for impairment of the humerus manifested by 
malunion of the humerus of the major arm with marked 
deformity or if there are frequent episodes of dislocation of 
the major shoulder and guarding of all arm movements.  Where 
there is a fibrous union of the humerus in the major 
extremity, a 50 percent evaluation is contemplated.  Nonunion 
of the humerus (false flail joint) of the major extremity 
warrants assignment of a 60 percent evaluation, and a loss of 
the head of the humerus (flail shoulder) of the major 
extremity warrants assignment of a 80 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2003).

Diagnostic Code 5200, relating to ankylosis of scapulohumeral 
articulation, provides that a 30 percent disability rating is 
warranted for ankylosis of scapulohumeral articulation of the 
major arm in a favorable position, with abduction to 60 
degrees, so that the mouth and head can be reached.  A 40 
percent disability rating is warranted for ankylosis of the 
scapulohumeral articulation in an intermediate position, 
between favorable and unfavorable.  A 50 percent disability 
rating is assigned for ankylosis of the scapulohumeral 
articulation in an unfavorable position, with abduction 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2003).

Diagnostic Code 5201 contemplates limitation of motion of the 
arm.  Pursuant to Diagnostic Code 5201, a 20 percent 
disability rating is warranted when the range of motion of 
the major arm is limited to shoulder level.  A 30 percent 
disability rating is assigned for limitation of the motion on 
the major arm midway between the side and shoulder level.  A 
40 percent evaluation may be assigned when the range of 
motion of the minor arm is restricted to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).  The 
regulations define normal range of motion for the shoulder as 
forward flexion from zero to 180 degrees, abduction from zero 
to 180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2003).  
With forward elevation (flexion) and abduction, range of 
motion for the arm is from the side of the body (zero 
degrees) to above the head (180 degrees) with the mid-point 
of 90 degrees where the arm is held straight out from the 
shoulder.  Id.

After a thorough review of the evidence of record, the Board 
concludes that the appellant's service-connected right 
(major) shoulder disability, is appropriately evaluated as 20 
percent disabling, but no higher, since October 1990.  
Although some the medical records in this case, specifically 
the VA examinations conducted in January 1991, September 
1993, and April 1995, do not show a picture of the 
appellant's level of disability that is consistent with the 
remainder of the evidence, the Board has serious doubts about 
the accuracy of the findings at those examinations and, 
accordingly, gives them little evidentiary weight.  The 
reports of VA examinations conducted in January 1991 and 
September 1993 accuse the appellant of malingering and show 
the appellant as having lesser level of disability than that 
of which the appellant complained.  Those examinations, 
however, were conducted by a VA physician who was dismissed 
for, essentially, inaccurately reporting the findings of 
examinations.  The report of the VA examination in April 1995 
contains such a disparity of findings between the appellant's 
capabilities on active testing versus his capabilities on 
passive testing as to not be useful in determining the 
appellant's level of disability.  Turning to the remainder of 
the evidence, the appellant has since approximately October 
1990 complained of an inability to use his right arm above 
shoulder level.  Records of physical therapy in April 1991 
show flexion of the right arm and abduction of the right arm 
limited to 80 degrees.  The VA examination in June 1997 
showed the appellant with flexion to 100 degrees and 
abduction to 95 degrees.  X-ray examination of the 
appellant's shoulder, performed in January 1991, September 
1993,and June 1997, revealed only an irregularity along the 
greater tuberosity.

The record does not document findings that approximate 
nonunion of the scapula and clavicle with loose movement or 
dislocation such to provide a basis for an increased 
disability evaluation under Diagnostic Code 5203.  There is 
no evidence of ankylosis for evaluation required by 
Diagnostic Code 5200, and there is no evidence of impairment 
of the humerus for evaluation pursuant to Diagnostic Code 
5202.  However, Diagnostic Code 5203 also provides that 
impairment of the clavicle can be alternatively rated on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2003).  In this case, as noted 
above, the credible evidence in this case shows that the 
appellant has consistently, from the effective date of the 
grant of service connection to June 6, 1997, shown limitation 
of motion to approximately shoulder level.  Under Diagnostic 
Code 5201, for limitation of motion of the major arm, the 
appellant meets the criteria for a 20 percent disability 
rating.

The preponderance of the evidence is against a disability 
rating greater than 20 percent for any period prior to June 
7, 1997.  For a 30 percent rating under Diagnostic Code 5201, 
the appellant must show limitation of motion of the major arm 
to midway between the side and shoulder level.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  The appellant has shown, in 
September 1993, limitation of flexion to 67 degrees and 
limitation of abduction to 66 degrees, but that examiner 
accused the appellant of malingering.  Additionally, as noted 
above, the Board has serious reservations about the accuracy 
of the report of that examination due to the subsequent 
dismissal of that physician by VA.  Further, the remainder of 
the evidence shows the appellant with range of motion to 
approximately shoulder level.  The appellant's level of 
disability more nearly approximates the criteria for a 20 
percent disability rating under Diagnostic Code 5201 than the 
criteria for a 30 percent disability rating.  See  38 C.F.R. 
§ 4.7 (2003).  Accordingly, the appellant is entitled to a 20 
percent disability evaluation for his right shoulder 
disability prior to June 7, 1997, but the preponderance of 
the evidence is against the assignment of a higher rating at 
any time from the grant of service connection through June 6, 
1997.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant's 
disability is manifested largely by guarding of motion due to 
pain.  Although the appellant has pain on motion, the Board 
finds that a 20 percent disability rating considers the 
appellant's functional loss, pain, and weakness resulting 
from his right shoulder disability.


ORDER

Entitlement to an initial disability rating of 20 percent but 
no higher for the appellant's right shoulder disability, 
during the period from the effective date of the grant of 
service connection through June 6, 1997, is granted subject 
to statutory and regulatory provisions governing the payment 
of monetary benefits.


REMAND

The issue of entitlement to an evaluation higher than 20 
percent for a right shoulder disability from June 7, 1997, on 
appeal from an initial grant of service connection, is not 
yet ready for appellate review.  The appellant last underwent 
a VA examination to evaluate the severity of his right 
shoulder disability in June 1997.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

In an October 2003 statement, the appellant indicated that 
receives disability benefits from the Social Security 
Administration (SSA).  The records considered by that agency 
in awarding those benefits, including a copy of the decision 
itself, should be obtained.  See 38 U.S.C.A. § 5103A(c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2003); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well).

The appellant also indicated that he has participated in VA 
vocational rehabilitation.  Therefore, the VA vocational 
rehabilitation file, if any, should be associated with the 
claims file in order to fully evaluate the appellant's claim.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO should obtain from the Social 
Security Administration the decision and 
records pertinent to any claim by the 
appellant for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The RO should ascertain whether a VA 
vocational rehabilitation file exists for 
the veteran and, if so, associate it with 
the claims folder.  If no vocational 
rehabilitation file exists, that should 
be noted in the claims file.

3.  The appellant should be afforded a VA 
joints examination to evaluate the 
severity of the appellant's service-
connected right shoulder disability.  The 
claims folder, including the report of a 
June 1997 VA joints examination, should 
be made available to the examiner for 
review before the examination.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code.

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



